As filed with the Securities and Exchange Commission on April 28, 2006 Registration No. 33-17486 811-05346 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. / / Post-Effective Amendment No. 36 /X/ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY /X/ ACT OF 1940 Amendment No. 37 /X/ (Check appropriate box or boxes) PUTNAM VARIABLE TRUST (Exact name of registrant as specified in charter) One Post Office Square, Boston, Massachusetts 02109 (Address of principal executive offices) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on April 30, 2006 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR, Vice President PUTNAM VARIABLE TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 Prospectus April 30, 2006 Putnam Variable Trust Class IA and IB Shares Growth Funds Putnam VT Discovery Growth Fund Putnam VT Growth Opportunities Fund Putnam VT Health Sciences Fund Putnam VT International New Opportunities Fund Putnam VT New Opportunities Fund Putnam VT OTC & Emerging Growth Fund Putnam VT Vista Fund Putnam VT Voyager Fund Blend Funds Putnam VT Capital Appreciation Fund Putnam VT Capital Opportunities Fund Putnam VT Global Equity Fund Putnam VT International Equity Fund Putnam VT Investors Fund Putnam VT Research Fund Putnam VT Utilities Growth and Income Fund Value Funds Putnam VT Equity Income Fund Putnam VT The George Putnam Fund of Boston Putnam VT Growth and Income Fund Putnam VT International Growth and Income Fund Putnam VT Mid Cap Value Fund Putnam VT New Value Fund Putnam VT Small Cap Value Fund Income Funds Putnam VT American Government Income Fund Putnam VT Diversified Income Fund Putnam VT High Yield Fund Putnam VT Income Fund Money Market Fund Putnam VT Money Market Fund Asset Allocation Fund Putnam VT Global Asset Allocation Fund This prospectus explains what you should know about the funds in Putnam Variable Trust, which are available for purchase by separate accounts of insurance companies. Please read it carefully. Putnam Investment Management, LLC (Putnam Management), which has managed mutual funds since 1937, manages the funds. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this prospectus. Any statement to the contrary is a crime. CONTENTS 2 Fund summaries (including Goal, Main investment strategies, Main risks, Performance information, and Fees and expenses) 29 What are the funds main investment strategies and related risks? 36 Who manages the funds? 48 How to buy and sell fund shares 49 Distribution Plan 50 How do the funds price their shares? 50 Policy on excessive short-term trading 52 Fund distributions and taxes 52 Financial highlights Fund summaries GOAL , MAIN INVESTMENT STRATEGIES AND MAIN RISKS The following summaries identify each funds goal, main investment strategies and the main risks that could adversely affect the value of a funds shares and the total return on your investment.
